Citation Nr: 1128157	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-45 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated 30 percent disabling.  

2. Entitlement to higher initial ratings for a left hand disability, residual of a stroke, evaluated as 10 percent disabling prior to February 3, 2006 20 percent disabling since that date.  

3. Entitlement to an initial compensable rating for hypertension. 

4. Entitlement to an initial rating higher than 30 percent for an eye disorder. 

5. Entitlement to an effective date earlier than March 26, 2004 for the grant of service connection for a left hand disability, residual of a stroke.  

6. Entitlement to an effective date earlier than March 26, 2004 for the grant of service connection for hypertension.  

7. Entitlement to an effective date earlier than March 26, 2004 for the grant of service connection for an eye disorder

8. Entitlement to an effective date earlier than May 29, 2008 for the grant of a total disability rating based on individual unemployability (TDIU).

9. Entitlement to an effective date earlier than May 29, 2008 for the grant of eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 until October 1966. 

The matters of entitlement to service connection for residuals of a stroke, hypertension, and an eye disorder come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In an October 2007 decision, the Board denied the Veteran's claims for service connection for residuals of a stroke, hypertension, and an eye disorder.  The Veteran appealed the Board's October 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2009 order granted the parties' joint motion for remand, vacating the Board's October 2007 decision and remanding the case for compliance with the terms of the joint motion.  

The Veteran also appeals from a November 2005 rating decision that granted entitlement to TDIU, a June 2006 rating decision denying service connection for pleural effusion, and a December 2008 rating decision that denied an increased rating for PTSD.  

In September 2008, the Board granted service connection for residuals of a stroke, hypertension, and an eye disorder and denied service connection for a lung disorder.  At the same time, the Board remanded the claims for an increased rating for PTSD and entitlement to TDIU.  

In a February 2010 rating decision, the RO implemented the Board's decisions granting service connection for a left hand disability, residuals of a stroke, hypertension, and an eye disorder.  For the left hand disability, the RO assigned a 10 percent disability evaluation effective March 26, 2004 and a 20 percent evaluation effective February 3, 2006.  Effective March 26, 2004, a noncompensable rating was assigned for hypertension and a 30 percent evaluation was assigned for an eye disorder.  At the same time, the RO granted entitlement to TDIU and DEA benefits effective May 29, 2008. 

The Veteran appeals the effective dates for the grant of service connection for residuals of a stroke, hypertension, and an eye disorder, as well as the ratings assigned for these disabilities.  Additionally, he appeals the effective dates for the grant of entitlement to TDIU and DEA benefits.  

In correspondence received in February 2010, the Veteran's representative requested a copy of the claims file.  In July 2011, The Veteran's representative was contacted by telephone and notified VA that a copy of the claims file was received in May 2010.  

In April 2011, the Veteran testified at a Videoconference hearing before the undersigned; a transcript of that hearing is of record.  Another attorney from his representative's office acted on his behalf during the hearing, but the Veteran has not acted to appoint that attorney as his representative.

Additional evidence pertinent to the claim on appeal was submitted in May 2011 and subsequent to the issuance of the October 2010 supplemental statement of the case (SSOC).  However, this evidence accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to an increased rating for a psychological disability, including PTSD and residuals of stroke and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Since March 26, 2004, the Veteran's left hand disability, has been manifested by severe incomplete paralysis of the median nerve.

2. Since March 26, 2004, the Veteran's hypertension has required continuous medication for control but there has been no history of diastolic pressure of predominantly 100 or more, or systolic pressure predominantly 160 or more.

3. A claim for service connection for a left hand disability, residual of a stroke was not received prior to March 26, 2004.

4. A claim for service connection for hypertension was not received prior to March 26, 2004.

5. A claim for an eye disorder was not received prior to March 26, 2004.

6. The Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of March 26, 2004.

7. The Veteran had permanent total service-connected disability, effective March 26, 2004, in which the criteria for entitlement to DEA under Chapter 35 were met as of March 26, 2004.


CONCLUSIONS OF LAW

1.  From March 26, 2004, the criteria for an initial disability rating of 40 percent for a left (minor) hand disability, residual of a stroke have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes (DCs) 8046-8515 (2010).

2.  The criteria for an initial compensable initial rating for hypertension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, DC 7101 (2010).

3.  The criteria for an effective date earlier than March 26, 2004, for the grant of service connection for a left hand disability, residual of a stroke have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3,151(a), 3.400 (2010).

4. The criteria for an effective date earlier than March 26, 2004, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a); 38 C.F.R. §§ 3,151(a), 3.400.

5. The criteria for an effective date earlier than March 26, 2004, for the grant of service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a); 38 C.F.R. §§ 3,151(a), 3.400.

6. The criteria for an effective date of March 26, 2004 for the award of a TDIU have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.16 (2010).

7. The criteria for an effective date of March 26, 2004 for the grant of DEA under Chapter 35 have been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The appeals for higher initial ratings and earlier effective dates arise from disagreement with the ratings and effective dates assigned after the grant of service connection for a left hand disability, residual of a stroke and hypertension.  Additionally, the Veteran disagreed with the effective date assigned with the grant of entitlement to TDIU and DEA benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial increased ratings and effective dates) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Additionally, the provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the April 2011 hearing, the VLJ identified the issues on appeal in which the Veteran's representative stated that the Veteran's testimony was going to focus on the earlier effective date issue for TDIU.  The VLJ questioned the Veteran regarding his unemployability as of 2004 (the time period the Veteran desired to have TDIU become effective).  The VLJ also inquired as to where the Veteran was receiving treatment for the claimed disabilities and suggested that the Veteran submit the mentioned private treatment records.  The Board therefore concludes that it has fulfilled its duty under Bryant.

VA obtained the Veteran's service treatment records, some of the identified post-service private medical records, and all of the identified VA treatment records.  The Veteran testified that that he saw a private endocrinologist every eight weeks.  The attorney acting on the Veteran's behalf at the hearing thought that all records were already in the claims file, except for endocrinology records for the last few weeks.  He also indicated that he didn't know that the records were relevant, but could send in the additional records.  There is no indication or allegation that the additional private endocrinology records could show that the Veteran filed an earlier claim for benefits with VA or that an increased rating for his claimed disabilities would be warranted or otherwise pertain to the issues being decided in this decision.  

Additionally, in correspondence dated in April 2011, the Veteran's representative specifically acknowledged that the Veteran testified in April 2011 and did not wish to submit any additional evidence.  He requested that a decision be made based on the evidence of record.  

The Veteran was afforded appropriate VA examinations to determine the severity of his claimed disabilities and the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to increased ratings and earlier effective dates.

The appeal is thus ready to be considered on the merits.

I. Increased Ratings

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each distinct period.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hypertension 

The Veteran's hypertension is rated as noncompensable under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. Diastolic pressure of 120 or more is rated as 40 percent disabling and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, as in Diagnostic Code 7101, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).

Effective October 6, 2006, DC 7101 was amended to include note 3 which states that hypertension is to be evaluated separately from hypertensive heart disease and other types.  There were no substantive changes in the regulation.  The Veteran is service-connected for residuals of a cerebrovascular accident and separate ratings have been assigned.  Hypertensive heart disease has not been identified in the record.

Treatment records from Dr. R.P.J. dated from May 2000 to September 2003 show systolic blood pressure readings ranging from 106 to 152, and diastolic readings from 66 to 88.  An April 2000 treatment record included a blood pressure reading of 156/100.  The records reflect that the Veteran was prescribed Normodyne, HCTZ, and Labetolol, and Lisinopril at different times for hypertension.     

Treatment records from VA Connecticut Healthcare System include multiple blood pressure readings.  In December 2003 the Veteran's blood pressure was 131/76.  In March 2004, it was 144/95.  In January and October 2005, his blood pressure was 126/66 and 113/66.  In November 2005, his reading was 113/66 and on repetition was 124/64.  In February 2006, it was 94/53.  In May and November 2006, the readings were 120/64, and 102/65.  In May and November 2007, his blood pressure was 113/72 and 121/69.  In February, May, and November 2008, the readings were 150/84, 145/83, and 114/64.  In February 2009, it was 123/77 and in May 2009 it was 111/68.  Additionally, the treatment records reflect that he was on continuous medication for his blood pressure.  

At the July 2004 VA examination for diabetes mellitus, the Veteran's blood pressure was 135/85.  

Treatment records from St. Francis Hospital recorded blood pressure readings in January 2006 as 130/70, 124/70 and 122/70.  

Since the effective date of service connection, the Veteran has had diastolic readings that are predominantly less than 100 or systolic readings that are predominantly less than 160.

While the continuous use of medication has been reported for the control of hypertension, there is no history systolic readings that were predominantly 100 or more throughout the appeal period.  The record shows that the Veteran has had a consistent history of readings below 100.

The Board acknowledges that there is one treatment record dated in December 1997 from St. Francis Hospital that revealed that when the Veteran was hospitalized due to a cerebrovascular accident (CVA), his blood pressure was as high as 238/128.  He was diagnosed with hypertension at that time.  Also, there is one private treatment record in April 2000 in which his blood pressure was 156/100.  However, the Board finds that these two records do not in of itself establish that the Veteran's diastolic blood pressure was predominantly 100 or more, or that it has a history of being predominantly 100 or more which required continuous medication for control, given the ample records discussed above during the relevant appeal period (from March 26, 2004) showing diastolic blood pressure below 100.  Likewise, systolic pressure was predominately below 160.  

Accordingly, throughout the appeal period, his disability does not meet or approximate the criteria for a minimum rating of 10 percent under Diagnostic Code 7101.  38 C.F.R. §§ 4.7, 4.21 (2010).

B. Left Hand Disability, Residual of a Stroke

The Veteran's service connected left hand disability, residual of a stroke have been is currently assigned a 10 percent rating prior to February 3, 2006 and a 20 percent rating from that date pursuant to 38 C.F.R. § 4.124a Diagnostic Codes 8046-8515.  

Under DC 8046, purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc, due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code.  

Under DC 8515 a 10 percent rating is assigned when there is mild incomplete paralysis of the median nerve.  Moderate incomplete paralysis warrants a 20 percent rating on the minor side.  Severe incomplete paralysis warrants a 40 percent rating on the minor side.

Complete paralysis of the median nerve on the minor side warrants a 60 percent rating.

In a general note for rating diseases of the peripheral nerves, it is clarified that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The higher evaluation 60 percent for the minor side requires complete paralysis of the median nerve, in which the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

Treatment records from VA Connecticut Healthcare System beginning in December 2003 noted the Veteran's past medical history of a stroke with left hemiparesis in the arm, leg, and eye.  He had very minimal residual left-sided weakness.  Physical examination revealed that cranial nerves III-XII were intact.  Motor strength of the upper and lower extremities was 5/5 and no deceased sensation was detected.  Reflexes were 2+ on all extremities.

A February 2006 treatment record noted muscle strength as 4/5 and mild-to-moderate stiffness in the left arm.  A November 2007 VA treatment record included a physical exam that revealed that muscle strength in the left upper extremity was 4/5 and there was spasticity with no contractures.  

Treatment records from Dr. D.A.F. dated in January and March 2004 include a diagnosis of left-sided spasticity secondary to CVA.  The physician noted that in regards to the left upper extremity, the Veteran took Diazepam periodically for spasms and on physical examination; there was stiffness with full range of motion.  

On the October 2005 VA examination for diabetes mellitus, the Veteran had complaints of tingling and numbness in his hands and feet.  On examination, strength in his upper limbs was intact.  Reflexes were symmetrical.  He did not report diminished pinprick in the upper extremities.  There was a suggestion of grade diminution of touch and temperature sensation in his hands.  He had quite evident ataxia with the finger-to-nose testing on the left side.  

A November 2009 VA examination revealed that the Veteran was right hand dominant.  The examiner notes that the Veteran continued to get left upper extremity spasticity despite the maximum dose of medications (Dantolene, Valium, and Clonazepam).  He had stopped working in 1997 due to his stroke.  He was able to bathe, feed, and dress himself.  He has decreased sensation in his left hand and has dropped dishes in this hand.  If he is in a stressful situation, the symptoms will worsen.  

The muscles on the left side would contract until he took Valium.  In the afternoon, he deteriorated.  The frequency of flare-ups depended on his stress level.  It could occur once a week, three days in a row, or not for two weeks.  He gets severe cramping.  The contractures resolve 5-10 minutes after taking Diazepam.  Flare-ups cause weakness, fatigue, and functional loss.  

Examination of the left upper extremity revealed 4/5 muscle strength with no atrophy.  There was stiffness in the left arm.  Deep tendon reflexes were 3++ with involuntary movements.  There was positive proprioception and positive sensation with monofilament, light touch, pain, temperature, and vibration.  The diagnosis was CVA affecting his left side with mild to moderate functional loss or limitations as stated above.  However, the examiner found that the Veteran's symptoms worsen as day progresses leading to moderate to severe functional loss or limitations.   

At his April 2011 Videoconference hearing, the Veteran testified that he had a burning sensation in his left hand and didn't know how hard he was grasping.  He frequently dropped things.  He could not lift or carry groceries in his left hand.  

The evidence shows impairment of the Veteran's left hand, resulting in incomplete paralysis of the median nerve.  The November 2009 VA examiner initially found that the Veteran's left hand disability had mild to moderate functional loss or limitations, which was similar to other treatment records associated with the claims file.  However, unlike the other treatment records, the VA examiner considered the Veteran's symptoms during flare-ups and also found that the symptoms worsened as the day progresses leading to a moderate to severe functional loss or limitations.  

As noted, the rating criteria provide a 20 percent rating for moderate incomplete paralysis, and a 40 percent rating for severe paralysis under DC 8515.  The Veteran's disability appears to range anywhere from mild to severe depending on whether he is having a flare-up or the time of day.

Resolving reasonable doubt in his favor and applying the provisions of 38 C.F.R. § 4.7, the Board finds that the disability most nearly approximates the level of severe incomplete paralysis throughout the appeal period.  38 C.F.R. §§ 4.7, 4.21.

The next higher rating, 60 percent under Diagnostic Code 8515, would require complete paralysis of the median nerve, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances.

Atrophy has not been found and he is able to make a fist, as shown by the reports of grip strength that is 4/5.  Ape finger or misalignment of the hand has not been reported.  In short, he does not have most of the abnormalities specified in the criteria for a finding of complete paralysis.  Hence, the weight of the evidence is against a rating based on complete paralysis.

The Board has also considered whether a higher rating for this disability is warranted under any other diagnostic code but has found none.

A higher rating is not warranted under Diagnostic Codes 8513, 8514 or 8516, respectively, because the evidence of record does not show involvement of the radial or ulnar nerves, nor does it show involvement of all of any radicular group.

The Board has also considered whether the Veteran is entitled to a higher rating of 60 percent under Diagnostic Code 5125, for loss of use of the left hand.  Although the November 2009 VA examiner indicated that the Veteran has severe functional loss of his left hand, and the Veteran has consistently complained of or had decreased motor strength or power, stiffness, weakness, contractures, spasms, and spasticity, he has not reported and the evidence does not show that he has completely lost all functional use of his left hand, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.

In summary, for the reasons and bases expressed above, the Board has concluded that the Veteran is entitled to a rating of 40 percent rating and no more for his service-connected left hand disability throughout the appeal period, i.e. since the effective date of service connection.  Staged ratings are not warranted.  

C. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  The left hand disability is manifested by decreased muscle strength, motor power, stiffness, weakness, contractures, spasms, and spasticity.  The symptoms of his hypertension are continuous use of medication with a history of diastolic readings that are predominantly less than 100 or systolic readings that are predominantly less than 160 and no other symptoms.  These manifestations are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

II.  Earlier Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

A. Left Hand Disability, Residuals of a Stroke

The current effective date of the grant of service connection for a left hand disability, residual of a stroke; hypertension; and an eye disorder is March 26, 2004.  On March 26, 2004, VA received the Veteran's claim for service connection for diabetes mellitus.  On May 7, 2004, VA received his claims for service connection for high blood pressure and a stroke.  On June 21, 2004, VA received a statement from the Veteran that added a claim for service connection for an eye disorder and alleged that his stroke residuals, hypertension, and eye disorder were related to service-connected diabetes mellitus and/or stroke.  

The October 2004 rating decision granted service connection for diabetes mellitus effective March 26, 2004.  In a February 2010 rating decision, the RO implemented the Board's September 2009 decision granting service connection for residuals of a stroke, hypertension, and an eye disorder.  It assigned an effective date of March 26, 2004 for the disabilities, the date it originally received the claim for service connection for diabetes mellitus.  

In the March 2010 notice of disagreement (NOD), the Veteran's representative stated that the Veteran disagreed with the effective date assigned for these issues.  

At his April 2011 Videoconference hearing, the Veteran reported that his stroke residuals and eyesight problems dated back to at least 2004, when he filed for service-connection.   

As the Veteran never submitted a claim for service connection for left hand, residuals of a stroke; hypertension; and an eye disorder prior to March 26, 2004 and there is no prior communication in the record that could be considered an informal claim for VA compensation for the same, this is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than March 26, 2004 and the claims for an earlier effective date for the grant of service connection for a left hand disability, residual of a stroke; hypertension; and an eye disorder must be denied.

B. TDIU

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date. Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  
38 U.S.C.A. § 5110(a), (b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

In a February 2010 rating decision, the RO granted entitlement to TDIU benefits, effective May 29, 2008, the date the Veteran submitted a claim for TDIU.  

In a statement received in July 2010, at his April 2011 Videoconference hearing, and in a May 2011 statement, the Veteran and his representative contend that the effective date for TDIU benefits should date back to March 26, 2004, the date that service connection for his multiple disabilities became effective.  

The Veteran sought service connection for diabetes mellitus on March 26, 2004.  In a statement received on June 21, 2004, the Veteran described several disabilities and stated that he was on Social Security now.  At the same time, he submitted a PTSD Scale Profile Report dated May 24, 2004 that revealed that his level of impairment in functioning was severe.  He reported that his PTSD symptoms interfered with his overall level of functioning in all areas of his life.  He was assigned a Global Assessment of Functioning (GAF) score of 24 due to being able to function in almost all areas (e.g. he stays home all day, or has no job, home or friends).  

In September 2004, VA requested the Veteran's Social Security Administration (SSA) disability records.  The record is not clear as to whether SSA disability records were received by VA either on October 15th or November 15th, 2004.  However, the records revealed that SSA disability benefits were awarded to the Veteran because he was found to be unemployable due to organic mental disorder since December 1997.  An associated May 1998 record from Comprehensive Neurological Services, Inc. indicated that given the Veteran's significant acquired neurocognitive and neuropsychological deficits since his stroke, he was incapable of competitive gainful employment.  

An October 2004 rating decision granted service connection for diabetes mellitus and assigned a 20 percent disability rating effective March 26, 2004.  

In a December 2004 notice of disagreement, the Veteran disagreed with the assigned rating and indicated that he could not work due to the service-connected disability.  

Subsequently, service connection for PTSD was granted in February 2005 and assigned a 30 percent evaluation effective March 26, 2004.  

In March 2005, the Veteran stated that he could not work as a general contractor because of his diabetes mellitus and all of his associated disabilities.  

On an October 2005 VA examination for diabetes, the examiner noted that the Veteran had had to forego his construction business and any full-time employment after his stroke.  

In November 2005, the RO granted service connection for diabetes mellitus and assigned a 30 percent evaluation effective March 26, 2004 and denied entitlement to TDIU. 

In a statement received in June 2006, the Veteran's representative stated that the Veteran contends that he is totally disabled due to his service connected disabilities.  He alleged that his residuals of a stroke, hypertension, and eye condition were manifestations of his diabetes mellitus.  The representative reported that the Veteran was currently service-connected for diabetes mellitus as 40 percent disabling, PTSD as 30 percent disabling, neuropathy of the left leg as 20 percent disabling, and neuropathy of the right leg as 10 percent disabling for a combined 70 percent evaluation.  

The Board believes that this June 2006 statement could be reasonably construed as a notice of disagreement ("NOD") regarding the denial of TDIU in November 2005.  As a result, the November 2005 rating decision that denied TDIU did not become final and remained on appeal.  

In response to the Veteran's claim in February 2007 seeking an increased rating for PTSD, he was provided with a VA examination in May 2007.  The examination revealed that in regards to occupational impairment, the Veteran spent most of his career working as a home builder and developer and described a relatively successful employment history prior to his stroke in 1997.  He has not worked since that time.  

A May 2007 VA Mental Health Psychiatric Consult noted that the last worked in December 1997.  

In a statement received in June 2007, the Veteran stated that he disagreed with the denial of unemployability due to his service-connected disability rating of 70 percent.  

In an NOD received on May 29, 2008, with an August 2007 rating decision that continued the 30 percent rating for PTSD, the Veteran reported that he was unable to work due to his service-connected disabilities.  He requested a higher rating for PTSD with entitlement to individual unemployability.  

An August 2008 VA examination noted that the Veteran had not worked and was on disability since his stroke, though worked productively for many years as a homebuilder and developer.  

In December 2008, the RO denied the TDIU claim essentially finding that the Veteran was unemployable due to a nonservice disability, namely his stroke. 

In September 2009, the Board granted service connection for residuals of a stroke, hypertension, and an eye disorder.  

In February 2010, the RO implemented the Board's decision and assigned a 30 percent rating for an eye disorder, effective March 26, 2004.  A 10 percent rating was assigned for a left hand disability, residual of a stroke, effective March 26, 2004 and a 20 percent rating was assigned effective February 3, 2006.  A noncompensable rating was assigned for hypertension effective March 26, 2004.  The RO also granted service connection for TDIU and DEA benefits, effective May 29, 2008.  

However, the November 2005 rating decision denying TDIU did not become final; service connection was subsequently granted for disabilities related to the Veteran's stroke, effective March 26, 2004; and in this decision, the Board increased the disability rating for a left hand disability, residual of a stroke to 40 percent disabling effective from March 26, 2004.  In this regard, the Board notes that the Veteran's service- connected disabilities, effective March 26, 2004, now satisfies the percentage rating standards for individual unemployability. 

Service connection was in effect for the following disabilities, 2004: left hand disability, residual of a stroke, rated 40 percent disabling, effective March 26, 2004; eye disorder, rated as 30 percent disabling, effective March 24, 2004; PTSD, rated as 30 percent disabling, effective March 26, 2004; Neuropathy of the left lower extremity, rated as 20 percent disabling, effective March 26, 2004; Type II diabetes mellitus, rated 20 percent disabling, effective March 26, 2004 and 40 percent disabling December 14, 2004; neuropathy of the right lower extremity, rated as 10 percent disabling, effective March 26, 2004, and hypertension, rated as noncompensable, effective March 26, 2004.  Effective March 26, 2004, the Veteran's combined disability rating is 80 percent disabling.  

However, the analysis does not end there; the Board must determine whether the Veteran meets the criteria for a TDIU as of that date as well.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

In a June 2010, employability evaluation from E.R.H., a Vocational Rehabilitation Consultant, she stated that the purpose of the evaluation was to analyze the Veteran's employability during the period from March 26, 2004-when many of his ratings for service-related disabilities became effective-through May 29, 2008, when he began receiving benefits for TDIU.  She reviewed the claims file and interviewed the Veteran.  His medical history was summarized.  His education and work history highlighted that he received a Bachelor of Science in Mechanical Engineering in 1964 from Norwich University.  His initially worked for his father's construction company.  He joined the Army and was a combat engineer and platoon leader.  

Post-service, he was Chief Corporate Construction Engineer for Stanley Works Cooperation, and then later worked for Acme Tube.  He even started his own company to produce tubing.  Later, he started a home building company then finally transitioned to construction and financial management of industrial buildings.  He continued in this capacity until his stroke in December 1997.  He had not worked in any capacity since the stroke.  

The consultant considered various work environments and the Veteran's education and experience and concluded that based on the restrictions and limitations related to multiple service-connected medical conditions, it was at least as likely as not that the Veteran was unable to secure or follow any type of substantial gainful occupation during the period of time from March 2004 to May 2008.  

The Board finds ample evidence in the Veteran's medical records, statements, and the June 2010, employability evaluation to conclude that he was unemployable as a result of his service connected disabilities prior to the effective date currently assigned. 

Indeed, as the Board has determined that the Veteran met the criteria for a 40 percent rating for a left hand disability, residual of a stroke as of the date of his other March 26, 2004 service connection claims, giving him a combined rating of 80 percent disabling, the Board determines that the Veteran meets the criteria for a TDIU as of this date as well.

The Board may not, however, extend the effective date of the Veteran's award of a TDIU to any date prior to March 26, 2004.  While the evidence shows that he was unemployable long before he filed his March 26, 2004 claim.  TDIU could not be effective prior to the effective date of the grant of service connection for the disabilities that caused the Veteran to be unemployable.  See Ross v. Peake, 21 Vet. App. 528, 533-4 (2008) (holding the effective date for TDIU could not have been earlier than the claim for secondary service connection for the disability that served as the basis for the grant of TDIU).  

In summary, the criteria for TDIU benefits were met effective the date of the Veteran's March 26, 2004 claim for service connection benefits, and that an effective date of March 26, 2004 for them should be established.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).



C. DEA Benefits

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2010).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

With regard to the Veteran's claim for an effective date prior to May 29, 2008, for the grant of basic eligibility to DEA benefits, the Board finds that pursuant to 38 U.S.C.A. Chapter 35, the Veteran had permanent total service-connected disability, effective March 26, 2004, the date of his TDIU rating, as assigned above.

Accordingly, because the Veteran has been found to have a permanent total service-connected disability effective March 26, 2004, entitlement to basic eligibility to Chapter 35 Dependents' Educational Assistance must also be effective March 26, 2004.  Neither the Veteran nor his representative have contended that he is entitled to an effective date earlier than March 26, 2004 for Chapter 35 Dependents' Educational Assistance.  

Regardless, VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted.  As these criteria have not been met prior to of March 26, 2004, an effective date prior to March 26, 2004 for the grant of DEA benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, an effective date of March 26, 2004, but no earlier, is granted for entitlement to DEA benefits.


ORDER

Effective from March 26, 2004, a 40 percent evaluation for left hand disability, residual of a stroke, is granted.

Entitlement to an initial compensable rating for hypertension is denied. 

Entitlement to an effective date earlier than March 26, 2004 for the grant of service connection for a left hand disability, residual of a stroke is denied.

Entitlement to an effective date earlier than March 26, 2004 for the grant of service connection for hypertension is denied.

Entitlement to an effective date earlier than March 26, 2004 for the grant of service connection for an eye disorder is denied.

An effective date of March 26, 2004, for the award of TDIU is granted.

An effective date of March 26, 2004, for DEA is granted.


REMAND

In December 2008 correspondence, the Veteran's representative claimed entitlement to an increased rating for PTSD by withdrawing the prior Notice of Disagreement with the August 2007 evaluation and requesting a reconsideration of the evaluation assigned for PTSD.  Since the Veteran filed his December 2008 increased rating claim, he has not been afforded an examination to assess the severity of his service-connected PTSD.  His contentions are essentially that the disability has gotten worse since the last examination.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


According to correspondence received in May 2011, since the Veteran underwent the November 2009 examination, he underwent cataract removal in his right eye in June 2010 and expected to have the left eye done at a later date.  As the Veteran's vision has likely changed since he was last examined, the November 2009 VA examination is inadequate and a new examination is required to accurately assess the current severity of the Veteran's service-connected eye disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service connected PTSD.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.  All indicated studies should be performed. 

A rationale for all opinions must also be provided.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

2.  Afford the Veteran an examination by a medical professional with appropriate expertise to determine the current degree of severity of his service-connected eye disorder.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.  All indicated studies should be performed. 

The examiner should report all current manifestations of the Veteran's eye disorder, including bilateral left hemianopsia, diplopia, and diabetic retinopathy.  If the examiner finds that the Veteran has any other eye disorder related to his service-connected disabilities, the eye disorder(s) should be identified and the severity of each should be discussed.  It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss. 

A rationale for all opinions must also be provided.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

3.  After the completion of 1 and 2, review the record to ensure the remand instructions have been completed as directed above.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


